DETAILED ACTION
1.	This action is responsive to the following communication: 02/24/2021.
 
Allowable Subject Matter
2.	Claims 1-2, 4-17 and 19-20 are allowed.

	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9 and 15, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Narsude teaches the limitation: “a system for monitoring user interactions with said system to determine a “heartbeat” such that a change in heartbeat indicates an error to the system (negative user experience) and automatically assisting with a more positive user experience for the user of the system”. 
	But the claims recite a different combination of limitation: “receiving, after transmitting the initial user input to the server, one or more additional user inputs against the selection element; determining a selection attempt value based, at least in part, on the number of additional user inputs received; comparing the selection attempt value to a retry rate criteria, the retry rate criteria including a threshold; and performing an action in response to determining that the selection attempt value exceeds the threshold, wherein performing the action comprises disabling the selection element.”, that is not suggested or shown by Narsude.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 12, 2021